UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09123 AMIDEX Funds, Inc. Exact name of registrant as specified in charter) 970 Rittenhouse Rd Eagleville, Pa 19403 (Address of principal executive offices) (Zip code) Matrix Group, Inc., 630 Fitzwatertown Road “A” Willow Grove, PA 19090 (Name and address of agent for service) Registrant’s telephone number, including area code: 610 666-1330 Date of fiscal year end: 05/31/2012 Date of reporting period: 06/30/2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1 -4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 1. Proxy Voting Record. AMIDEX35 Israel Mutual Fund Fund Company Name Symbol CUSIP Date Matter # Matter Proposed By Vote casted Vote Management Vote issuer Yes For For holder No Against Against Abstain Abstain AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 07/29/10 1 Approve engagement between DBS and Eurocon Digital issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 1 Receive and approve the Financial Statements issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 5 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 6 Approve purchanse of future insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Insurance CLIS IT 07/27/10 7 Approve inclusion of Directors who hold office in Clal U.S Holdings issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 07/22/10 1 Receive and approve the Financial Statements issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 07/22/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 07/22/10 3 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 07/22/10 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 07/22/10 5 Approve purchanse of future insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Strauss Group Ltd STRS 07/04/10 1 Approve transaction by subsidiary to sell land issuer Yes For For AMIDEX35 Israel Mutual Fund Orbotech Ltd ORBK 09/01/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Orbotech Ltd ORBK 09/01/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Orbotech Ltd ORBK 09/01/10 3 Approve management incentive plan issuer Yes For For AMIDEX35 Israel Mutual Fund Orbotech Ltd ORBK 09/01/10 4 Approve an Option Grant to Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Orbotech Ltd ORBK 09/01/10 5 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 09/16/10 1 Approval of grant to the active Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Makhteshim-Agan Industries Ltd MAIN IT 10/13/10 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Makhteshim-Agan Industries Ltd MAIN IT 10/13/10 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Makhteshim-Agan Industries Ltd MAIN IT 10/13/10 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 10/13/10 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 10/13/10 2 Approval of changes in remuneration of External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/14/10 1 Approve to amend debt settlement with DBS issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/14/10 2 Approve grant permission to DBS issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/14/10 3 Approve mutual marketing arrangements issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 10/19/10 1 Approve financial statements and Directors' report issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 10/19/10 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 10/19/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 10/19/10 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 10/19/10 5 Approve terms of Service as Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 10/19/10 6 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 10/21/10 1 Approval of grant to the active Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 10/22/10 2 Approve terms of Service as Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 10/26/10 1 Approve terms of Service as Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 10/26/10 2 Approve provision of letter of indemnity issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 11/12/10 1 Approve terms of Service as Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 11/12/10 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 11/22/10 1 Approve the nominated Director's compensation issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 11/22/10 2 Approve a liability idemnity undertaking issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 11/22/10 3 Approve an Option Grant to Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 11/22/10 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 11/22/10 5 Approve amending the memo. of incorporation and articles of incorporation issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 11/22/10 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 11/22/10 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 11/22/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 11/22/10 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/18/10 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/18/10 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/18/10 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/18/10 4 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 12/16/10 1 Approve to Increase Registered Capital issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 12/28/10 1 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 12/29/10 2 Approve special collective agreement issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 12/29/10 3 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 01/11/11 1 Approve to amend the stock option plan issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 01/03/11 1 Approve transaction with Delek real Estate issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 01/10/11 1 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Makhteshim-Agan Industries Ltd MAIN IT 12/29/10 1 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 01/27/11 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 01/25/11 1 Approve terms of Service as Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 01/24/11 1 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 01/24/11 2 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 01/25/11 3 Approve an Option Grant to Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 01/25/11 4 Approve an Option Grant to Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 03/08/11 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 04/14/11 1 Approval of grant to the active Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/28/11 1 Approval of grant to the active Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/28/11 2 Approve the remuneration of the Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/28/11 3 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 04/28/11 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/16/11 1 Approve an amendment to the undertaking of the controlling shareholder issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 1 Approve financial statements and Directors' report issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 5 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 6 Approval of grant to the active Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 7 Approve an Option Grant to Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 8 Approve terms of Service as Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 05/24/11 9 Approve resolution of duties of officers and disclosure issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 1 Approve financial statements and Directors' report issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 4 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 5 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 6 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 7 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 05/12/11 8 Approve to Increase Registered Capital issuer Yes For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMIDEX Funds, Inc. By (Signature and Title)* /s/ Cliff Goldstein Date August 17, 2011 * Print the name and title of each signing officer under his or her signature.
